Case 3:19-cv-00913-HEH-RCY Document 14 Filed 06/05/20 Page 1 of 4 PageID# 74



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


CLAUDE OWEN WILSON,

       Plaintiff,

V.                                                      Civil Action No. 3:19CV913-HEH


J. BRECKON,

       Defendants.


                                MEMORANDUM OPINION
                         (Dismissing 42 U.S.C. § 1983 Action)

       Claude Owen Wilson, a Virginia inmate proceeding pro se and informa pauperis,

filed this action. The matter is before the Court for evaluation pursuant to 28 U.S.C.

§ 1915A and the Court's inherent authority to dismiss frivolous and abusive action. For

the reasons set forth below, the action will be dismissed as frivolous.

                           1.     PRELIMINARY REVIEW


       Pursuant to the Prison Litigation Reform Act("PLRA"), this Court must dismiss

any action filed by a prisoner ifthe Court determines the action "is frivolous, malicious,

or fails to state a claim on which relief may be granted." 28 U.S.C. § 1915A(b)(l). The

first standard includes claims based upon "an indisputably meritless legal theory," or

claims where the "factual contentions are clearly baseless." Clay v. Yates, 809 F. Supp.

417,427(E.D. Va. 1992){qwotmg Neitzke v. Williams, 490 U.S. 319, 327(1989)).
 Case 3:19-cv-00913-HEH-RCY Document 14 Filed 06/05/20 Page 2 of 4 PageID# 75



                            II.     WILSON'S COMPLAINT


        Wilson styled his complaint as a "Complaint for Interpleader and Declaratory

Relief Injunction." (EOF No. 1, at 1.)' Wilson describes himself as "'the secured party

creditor' & trustee' is the sentient live being as distinguished from an artificial entity,

juristic corporation ...." {Id) Wilson goes on to "request that the spelling ofthe

Claimant/Plaintiffs name be spelled exactly as [he] drafted it to the Court if it's in fact

addressing the 'flesh-and-blood, living breathing man,' not the 'juristic person' trust."

{Id. at 2.) Wilson describes the defendant as an "unauthorized bailee" ofthe

 Williamsburg City/James City County Circuit Court, who he describes as "lien debtors."

{Id.)

        Thereafter, Wilson provides a multi-page, near unintelligible "Statement of Facts."

{Id. at 2-5.) From what the Court can discern, Wilson contends that he fought his

criminal charges by filing various documents against the officials ofthe Commonwealth

of Virginia, including a "Conditional Acceptance for Value," an "Affidavit of Truth," a

"Legal Notice and Demand," a "Common Law Copy Right Notice," a "Hold Harmless

Indemnity Agreement," and a "U.C.C. Financing Statement." {Id. at 4.) Wilson contends

that because none ofthe officials responded appropriately to his documents, they

confessed judgment and he "has a secured interest for the $150,0000,000.00 .. . against




'The Court utilizes the pagination assigned by the CM/ECF docketing system to Wilson's
Complaint. The Court corrects the capitalization and punctuation in the quotations from
 Wilson's submissions.
Case 3:19-cv-00913-HEH-RCY Document 14 Filed 06/05/20 Page 3 of 4 PageID# 76



the municipality of Williamsburg City/James City County as settlement and closure" for

Wilson's criminal case." (Id. at 5.)

       In the next section titled, "Legal Argument/Claim for Relief," Wilson requests

"that his Court issue a mandatory injunction, ordering the custodian to immediately cease

and desist with any use of the Claimant's copyrighted/trademark property,'CLAUDE

OWEN WILSON' including any derivatives of spelling ... {Id. at 5.) Wilson also

demands his release and millions of dollars in damages. {Id. at 8.)

                                      III.    ANALYSIS


       It is both unnecessary and inappropriate to engage in an extended discussion ofthe

utter lack of merit of Wilson's action. See Cochran v. Morris, 73 F.Sd 1310, I3I5 (4th

Cir. 1996)(emphasizing that "abbreviated treatment" is consistent with Congress's vision

for the disposition of frivolous or "insubstantial claims"(citing Neitzke v. Williams, 490

U.S. 319, 324(1989)). Wilson's suggestion that the Court should order his release

appears to emanate from Redemptionist theory,^ which the courts have universally


2 Redemptionists contend that in 1933 the United States went bankrupt upon leaving the gold
standard. See Monroe v. Beard, No. 05-04937,2007 WL 2359833, at *2(E.D. Pa. Aug. 16,
2007); Bryant v. Wash. Mut. Bank,524 F. Supp. 2d 753, 758-59(W.D. Va. 2007), aff'd, 282 F.
App'x 260(4th Cir. 2008). In order to satisfy its debts, the United States leverages its citizenry
as collateral, using birth certificates and Social Seciurity numbers to create a contract with the
incoming populace. Monroe,2007 WL 2359833, at *2. These documents have the effect of
creating a dual personality within each person that consists of a real person and a "strawman,"
the fictitious corporate entity created by the United States. Id.
        Those who subscribe to Redemptionism claim that the United States only has jurisdiction
on the strawman, not the flesh-and-blood human. Additionally, when each United States citizen
is bom,an "exemption account" is created for each person, a virtually bottomless well of money
identified by the person's Social Security number. Id. At the heart of Redemptionist theory lies
the belief that, by filing certain financial documents, citizens can "redeem" themselves and
acquire an interest in the fictional person created by the government, and, consequently, the
profits derived from the strawman's use. Id.', see Monroe v. Beard, 536 F.3d 198, 203 n.4
(3d Cir. 2008).
Case 3:19-cv-00913-HEH-RCY Document 14 Filed 06/05/20 Page 4 of 4 PageID# 77



rejected as having no basis in the law. See Tirado v. New Jersey, No. 10-3408(JAP),

2011 WL 1256624, at *4-5 (D.N.J. Mar. 28, 2011)(concluding inmate's Redemptionist

argument had "no legal basis"); McLaughlin v. CitiMortgage, Inc., 726 F. Supp. 2d 201,

209 n.8(D. Conn. 2010); Bryant, 524 F. Supp. 2d at 760 (referring to arguments as

"clearly nonsense"). Wilson's theory—that he can compel his release by simply filing

documents reciting frivolous legal theories—is no exception.^ See Ferguson-El v.

Virginia, 3:10CV577, 2011 WL 3652327, at *3(E.D. Va. Aug. 18, 2011)(declaring

inmate's Redemptionist-based argument for his release "legally frivolous").

Accordingly, the action will be dismissed with prejudice as frivolous. Wilson's

outstanding motions(ECF Nos. 6,9, 12, 13) will be denied. The Clerk will be directed to

note the disposition ofthe action for purposes of28 U.S.C. § 1915(g).

       An appropriate Order will accompany this Memorandum Opinion.



                                                                            /s/
                                                     Henry E. Hudson
Date:      r       o                                 Senior United States District Judge
Richmond, Virginia




^ Wilson apparently adheres to the Redemptionist theory regarding the use of capital letters:
       Redemptionists claim that by a birth certificate, the government created strawmen
       out of its citizens. A person's name spelled in English, that is with initial capital
       letters and small letters, represents the real person, that is, the flesh and blood
       person. Whenever a person's name is written in total capitals, however, as it is on
       a birth certificate, the Redemptionists believe that only the strawman is referenced,
       and the flesh and blood person is not involved.
Ferguson-El v. Virginia, No. 3:10CV577, 2011 WL 3652327, at *3(E.D. Va. Aug. 18, 2011)
(quoting McLaughlin v. CitiMortgage, Inc., 726 F. Supp. 2d 201, 210(D. Conn. 2010)).
